     Case 2:18-cv-02052-BWA-MBN Document 485 Filed 08/31/20 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


TAMMY KIDWELL, et al.                                                  CIVIL ACTION

VERSUS                                                                 NO. 18-2052 c/w 19-11419

RUBY IV, L.L.C., et al.                                                SECTION M (5)
                                                                       Pertains to all cases


                                         ORDER & REASONS

       Before the Court is a motion by defendants Ruby Enterprises, LLC, Ruby Management,

Inc., Ruba, LLC, Ruba III, LLC, Ruby IV, LLC, Ruby V, LLC, Ruby VI, LLC, Ruby VII, LLC,

Ruby VIII, LLC, Ruby I.X., LLC, Ruby X, LLC, Ruby XI, LLC, Ruby XII, LLC, Ruby XIV, LLC,

Ruby XV, LLC, Nadia Esmail, and Mohammad Esmail (collectively “defendants”) for partial

summary judgment regarding non-server plaintiffs who did not work any overtime.1 Plaintiffs

respond in opposition,2 and defendants reply in further support of their motion.3                 Having

considered the parties’ memoranda, the record, and the applicable law, the Court holds that, on the

record before it, there is no evidence that the non-server plaintiffs listed in the motion (other than

Malcolm Hollins and Marcello Tanner) worked any overtime at defendants’ restaurants.

I.     BACKGROUND

       These consolidated cases arise out of plaintiffs’ employment at defendants’ International

House of Pancakes restaurants as managers, hosts or hostesses, cooks, and servers.4 Plaintiffs

allege that defendants violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq.,




       1
         R. Doc. 395.
       2
         R. Doc. 460.
       3
         R. Doc. 473.
       4
         R. Doc. 173; see also Civil Action No. 19-11419, R. Doc. 1.
          Case 2:18-cv-02052-BWA-MBN Document 485 Filed 08/31/20 Page 2 of 9



by failing to pay the requisite minimum wage and overtime compensation.5                      The Court

conditionally certified two FLSA classes consisting of:

                   (1) All hourly workers working for the Defendants between June 13,
                   2015, and the present, to whom Defendants did not pay overtime
                   compensation for hours worked over forty (40) in a workweek,
                   including hostesses, managers and other hourly workers
                   (collectively referred to as the “Overtime FLSA Collective”); and

                   (2) All servers (waiters/waitresses) working for the Defendants
                   between June 13, 2015, and the present, who were not paid
                   $7.25/hour for hours worked under forty (40) in a workweek and/or
                   the minimum overtime rate of $10.88 for hours worked over forty
                   (40) in a workweek (the “Server FLSA Collective”).6

Putative class members were allowed a period of time to opt in to the classes. Due to tolling

agreements, this case encompasses FLSA claims arising from September 28, 2015, to the date of

trial.7

II.        PENDING MOTION

           Defendants move for partial summary judgment seeking the dismissal of the overtime

claims of the following opt-in non-server plaintiffs who defendants contend did not work any

overtime at defendants’ restaurants:8

 Rhett Adams                  Antonio Andrews              Caleb Bean              Eddie Bingham
 George Bolden                Raachard Bolling             Christie Bonamour       James Brown
 Jerry Carr                   Alexis Cascio                Jaylon Clemons          Demarco Cochon
 Christopher Collins          Mario Cooks                  Anthony Craig           Charles Doyle, Jr.
 Dylan Dufrene                Coston Elron                 Keshone Enclade         Ramon Farmer
 Aeriston Fields              Brenton Fields               Rochelle Finister       Robert Folse
 Harry Forbes                 Richey Garner                Melissa Garza           Rave Gilmore
 Chris Goodin                 Marcello Gordon              Andrea Gray             Tommy Green
 Joseph Greenfield            Quintin Griffin              Bentayeb Hammeurlaine   Dejon Harrison


           5
             R. Doc. 173 at 1-10; see also Civil Action No. 19-11419, R. Doc. 1.
           6
             R. Doc. 102 at 15-16.
           7
             R. Docs. 80 & 81.
           8
             R. Doc. 395.

                                                           2
     Case 2:18-cv-02052-BWA-MBN Document 485 Filed 08/31/20 Page 3 of 9



 Steven Hawkins           Malcolm Hollins              Antonio Hughes      Dontario Huston, Sr.
 Adam Hyams               Brandon Jackson              Ambrose Johnson     Darrell Johnson
 Marissa Jones            Barry Jordan                 Candace Labit       Amy Ledet
 Odell Lewis              Thomas Mahe                  Sonya Mickel        Lawrence Moore
 Issac Morales            Linda Morris                 Josue Nunez         Charles Owens
 Lavon Patterson          Christopher Patton           Kenyatia Payne      John Perkins
 Byron Price              Tinisha Reed                 Colter Reese        Michael Richardson
 Sydney Riley             Michael Schumacher           Ryan Selico         Brandi Sellers
 Marvin Smith             Katrice Snead                Cortlez Starks      Earnest Sutton
 Marcello Tanner          Justin Taylor                Larryelle Taylor    Ann Thibodeaux
 Kendrick Toussaint       Latrisha Wade                Tia Wallace         Aubrey Warren
 Deante Whitney           Julius Wilkerson             Tiffany Williams    Tyson Woods
 Erica Young              Shaniya Roberts

To compile this list, defendants reviewed their employee time records – Delaget b-50 Total Hours

Worked reports (“b-50 reports”) – and found there was no record in the b-50 reports of any

overtime worked by the listed employees.9 Defendants support their motion by submitting the

Bates-stamped b-50 reports for each of the listed employees (Exhibit B),10 and a chart summarizing

the information in those reports (Exhibit A).11 Defendants also submit a statement listing the

following material facts as uncontested:

       1) All plaintiffs listed on Exhibit A were employed by Defendants;

       2) All plaintiffs listed on Exhibit A have asserted either a claim for unpaid
          overtime, a claim for unpaid minimum wage, or both;

       3) Exhibit B contains all available time records (b-50 reports) for regular hours
          worked, overtime hours worked (if any), and cash tips earned (if any), on a daily
          basis, for each plaintiff listed on Exhibit A.12




       9
         R. Doc. 395-1 at 1-2 & 6 (citing R. Docs. 395-5 and 395-6).
       10
          R. Doc. 395-6.
       11
          R. Doc. 395-5.
       12
          R. Doc. 395-4.

                                                       3
      Case 2:18-cv-02052-BWA-MBN Document 485 Filed 08/31/20 Page 4 of 9



Defendants seek dismissal of these non-server plaintiffs’ FLSA overtime claims, arguing that there

is no evidence that these non-server plaintiffs worked any overtime and thus are not owed any

money.13

         In opposition, plaintiffs argue that defendants have not proved that the listed non-server

plaintiffs did not work any overtime because defendants did not consider the payroll records in

conjunction with the b-50 reports.14 Plaintiffs argue that managers and assistant managers did not

clock-in, so there would not be b-50 reports for these employees.15 Plaintiffs submit payroll

records for plaintiffs Hollins and Tanner, who both worked as assistant managers for a time,

showing that they each worked some overtime that was not reflected in their respective b-50

reports.16 With the evidence as to just these two employees (as opposed to all the other listed

plaintiffs that are the subject of this motion), plaintiffs argue that defendants’ motion must be

denied because defendants failed to present to the Court a complete and accurate universe of all

implicated non-server plaintiffs’ time and payroll records, which, according to plaintiffs, casts

doubt on the entirety of defendants’ analysis.17

         Plaintiffs also argue that defendants’ motion is procedurally inadequate because Exhibit A

is an unauthenticated spreadsheet that was drafted by defense counsel and is not supported by an

affidavit or declaration explaining how the document was created.18 Further, plaintiffs urge that

defendants’ statement of uncontested material facts is inadequate because it does not have a


         13
              R. Doc. 395-1 at 2.
         14
              R. Doc. 460 at 8-14.
           15
              Id.
           16
              Id.; R. Docs. 460-2 & 460-5.
           17
              R. Doc. 460 at 13-14.
           18
              Id. at 5. In their motion, defendants refer to Exhibit A as an Excel spreadsheet. R. Doc. 395-1 at 1.
Plaintiffs complain that they never received an Excel spreadsheet, but rather Exhibit A, which is filed as R. Doc. 395-
5 in a .pdf format. R. Doc. 460 at 1 n.1. Defendants point out that the spreadsheet was created in Excel, but converted
to a .pdf format for electronic filing. R. Doc. 473 at 2. The Court is aware that its CM/ECF system requires documents
to be in .pdf format, and thus finds plaintiffs’ argument regarding the defendants’ supposed failure to produce an Excel
spreadsheet to be baseless.

                                                           4
       Case 2:18-cv-02052-BWA-MBN Document 485 Filed 08/31/20 Page 5 of 9



paragraph specific to each of the affected non-server plaintiffs, but rather lumps them together in

a single sentence.19

III.    LAW & ANALYSIS

        A.          Summary Judgment Standard

        Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c) mandates

the entry of summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which the party will bear the burden of proof at trial.” Id. A party moving

for summary judgment bears the initial burden of demonstrating the basis for summary judgment

and identifying those portions of the record, discovery, and any affidavits supporting the

conclusion that there is no genuine issue of material fact. Id. at 323. If the moving party meets

that burden, then the nonmoving party must use evidence cognizable under Rule 56 to demonstrate

the existence of a genuine issue of material fact. Id. at 324.

        A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996). The substantive

law identifies which facts are material. Id. Material facts are not genuinely disputed when a

rational trier of fact could not find for the nonmoving party upon a review of the record taken as a

whole. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Equal

Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).



        19
             Id. at 6-7.

                                                  5
     Case 2:18-cv-02052-BWA-MBN Document 485 Filed 08/31/20 Page 6 of 9



“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50; Hopper

v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a court may

not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v. Nationwide

Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court must assess the

evidence, review the facts, and draw any appropriate inferences based on the evidence in the light

most favorable to the party opposing summary judgment. See Tolan v. Cotton, 572 U.S. 650, 656

(2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir. 2001). Yet, a court only draws

reasonable inferences in favor of the nonmovant “when there is an actual controversy, that is, when

both parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a

form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625 (5th

Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the nonmovant

will bear the burden of proof at trial on the dispositive issue, the moving party may simply point

to insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.




                                                 6
      Case 2:18-cv-02052-BWA-MBN Document 485 Filed 08/31/20 Page 7 of 9



         B.       FLSA Overtime Claims

         The FLSA requires employers to pay covered employees overtime compensation of at least

one and one-half times the regular rate of pay for any hours worked in excess of forty in a

workweek. 29 U.S.C. § 207(a)(1). If an employer violates the FLSA’s overtime provisions, it is

liable to the employee for the amount of the employee’s unpaid overtime compensation, as well as

“an additional equal amount as liquidated damages.” Id. § 216(b). The Fifth Circuit has explained

the burden of proof in an FLSA overtime case as follows:

         “An employee bringing an action pursuant to the FLSA, based on unpaid overtime
         compensation, must first demonstrate that [he or] she has performed work for which
         [he or] she alleges [he or] she was not compensated.” [Harvill v. Westward
         Commc’ns, LLC, 433 F.3d 428, 441 (5th Cir. 2005)] (citing Anderson v. Mount
         Clemens Pottery Co., 328 U.S. 680, 687-88 (1946)).20 An employee has met [his
         or] her requisite burden of proof if [he or] she proves that [he or] she has performed
         work for which [he or] she was improperly compensated and if [he or] she produces
         sufficient evidence to show the amount and extent of that work as a matter of “just
         and reasonable inference.” Id. (citation omitted). “The burden shifts to the
         employer to come forward with evidence of the precise amount of work performed
         or with evidence to negate the reasonableness of the inference to be drawn from the
         employee’s evidence.” Id. (citation omitted). “If the employer fails to produce such
         evidence, the court may then award damages to the employee even though the result
         may only be approximate.” Id. (citation omitted).

Ihegword v. Harris Cty. Hosp. Dist., 555 F. App’x 372, 374 (5th Cir. 2014) (original brackets and

parallel citation omitted).

         In this case, defendants, as movants, submitted competent summary-judgment evidence

(namely, the b-50 reports) showing that the non-server plaintiffs listed in defendants’ motion did

not work any overtime.21 The summary-judgment burden then shifted to plaintiffs, but they have


         20
            Defendants quote Anderson’s explanation of the shifting burden of proof. R. Doc. 395-1 at 5. Plaintiffs
argue that this amounts to a concession by defendants “that their time and payroll records are inaccurate.” R. Doc.
460 at 3. While it is true that the employer’s payroll records in Anderson were deemed to be inaccurate, 328 U.S. at
688, defendants’ citation to Anderson’s explanation of the shifting burden of proof in an FLSA overtime case is hardly
tantamount to an admission that defendants’ records are inaccurate. Many courts, including the Fifth Circuit, cite
Anderson for this same proposition. See, e.g., Harvill, 433 F.3d at 441.
         21
            R. Doc. 395-6. Plaintiffs’ complaints about the defendants’ compliance with summary-judgment
procedure are without merit. The chart in Exhibit A (R. Doc. 395-5) is nothing more than a summary of the time

                                                          7
      Case 2:18-cv-02052-BWA-MBN Document 485 Filed 08/31/20 Page 8 of 9



not pointed to any positive evidence showing that the non-server plaintiffs listed (other than

Hollins and Tanner) are owed money for uncompensated overtime. Only plaintiffs Hollins and

Tanner carried their summary-judgment burden of demonstrating they performed work for which

they were not compensated, or at least a contested issue of material fact on this score. The other

plaintiffs failed to rebut defendants’ evidence with any of their own, whether in the form of payroll

records showing they worked overtime, or in the form of affidavits by the plaintiffs stating that

they worked overtime or that the b-50 reports are otherwise inaccurate as to them. This failure of

proof is especially relevant in light of the Fifth Circuit’s explanation in Ihegword of a plaintiff’s

affirmative burden of proof on the merits of an FLSA overtime claim. As a result, on the record

before the Court, defendants’ motion for partial summary judgment regarding non-server plaintiffs

who did not work any overtime must be granted (except as to Hollins and Tanner).

IV.      CONCLUSION

         Accordingly, for the reasons stated above,

         IT IS ORDERED that defendants’ motion for partial summary judgment regarding non-

server plaintiffs who did not work any overtime (R. Doc. 395) is GRANTED in part, and the

overtime claims of all plaintiffs listed in the motion, except those of Malcolm Hollins and Marcello

Tanner, are DISMISSED WITH PREJUDICE. The motion is DENIED as to Hollins and Tanner.




records constituting Exhibit B (R. Doc. 395-6), and it was essentially compiled as a demonstrative for the Court’s
convenience. It is not, as plaintiffs argue, unexplained, improper summary-judgment evidence upon which defendants
“exclusively” rely (R. Doc. 460 at 5). Instead, defendants rely upon the b-50 reports (Exhibit B). Moreover, plaintiffs
fail to identify even one error in (and thus the unreliability of) Exhibit A’s summary of the time records for the non-
server plaintiffs at issue aside from the entries for Hollins and Tanner. And defendants’ statement of uncontested facts
(particularly, the third paragraph), when considered together with the time records in Exhibit B, which it expressly
references, satisfies the requisites of Local Rule 56.1.

                                                           8
Case 2:18-cv-02052-BWA-MBN Document 485 Filed 08/31/20 Page 9 of 9



 New Orleans, Louisiana, this 28th day of August, 2020.




                                             _________________________________
                                             BARRY W. ASHE
                                             UNITED STATES DISTRICT JUDGE




                                        9
